Citation Nr: 1817630	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include whether new and material evidence has been submitted to reopen the claim.  

2.  Entitlement to service connection for a stroke.  

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with nephropathy.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from August 1970 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) from November 2012, January 2015, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized Veteran's PTSD claim as service connection for an acquired psychiatric disorder, to include PTSD, including whether new and material evidence has been presented to reopen the claim, to comport with the procedural status of the claim, and in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.  

The issue pertaining to service connection for a vascular injury has been recharacterized as stroke to comport with the evidence, to include the January 2015 VA general examination report.  

The January 2015 VA central nervous system and neuromuscular diseases examination report reflects that that the Veteran was status post cerebrovascular accident in December 2013 with comorbidities to include service-connected diabetes mellitus, noting that he was unemployed and would not be a candidate in the work force given his multiple chronic diseases.  Thus, the Board finds that the record reasonably raises a claim for a TDIU as part and parcel of the Veteran's increased rating claim for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, the issue is listed on the title page.  

In March 2016, the Veteran revoked the power of attorney then of record.  

In a July 2016 rating decision, service connection was granted for diabetic peripheral neuropathy of the left common peroneal nerve and of the right common peroneal nerve.  This represents a full grant of the benefits sought with respect to those issues.

In a September 2016 rating decision, service connection was granted for a lumbar spine disability and a surgical scar of the lumbar spine.  This represents a full grant of the benefits sought with respect to those issues.  In addition, service connection was denied for a cervical spine disability.  

The Board notes that although the Veteran's March 2017 correspondence reflects disagreement with the September 2016 rating decision, an official "Notice of Disagreement" form is not associated with the file.  As such, the Board does not have jurisdiction over the issues.  See 38 C.F.R. § 20.201.  The Board notes the record reflects that the Veteran was sent the standard notification letter with an attached notice of disagreement form for completion in September 2016.  

In the May 2014 and January 2015 substantive appeals, the Veteran requested a hearing before the Board.  However, a March 2017 statement from the Veteran, stated that he did not wish to have a Board hearing.  Therefore, the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for a stroke is addressed in the decision below.  The issues of entitlement to service connection for an acquired psychiatric disorder, an increased rating for diabetes mellitus, and a TDIU, are addressed in the remand portion below.  


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2.  The evidence received since the June 2009 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  The Veteran's stroke is due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  The evidence received since the June 2009 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria to establish service connection for a stroke have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Previously Denied Claim

By June 2009 rating decision, the Veteran's claim of service connection for an acquired psychiatric disorder was denied.  He was notified of the decision by letter in July 2009, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until March 2016.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the June 2009 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a psychiatric disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  See also May 2016 private examination report.  The reopened claim is further addressed in the remand section.

II.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Analysis

The Veteran seeks service connection for a stroke.  He maintains that his stroke was caused by service-connected diabetes mellitus.  

The January 2015 VA central nervous system and neuromuscular diseases examination report reflects that that the Veteran was status post cerebrovascular accident in December 2013 with comorbidities, to include service-connected diabetes mellitus.  VA treatment records in January 2015 reflect residual weakness of the left side as a residual of the stroke.  

The January 2015 VA general VA examination report reflects a conclusion that it was at least as likely as not the Veteran's stroke was due to the Veteran's service-connected diabetes mellitus.  The examiner noted that stroke is a vascular injury resulting in reduced cerebral blood flow causing neurologic impairment.  The most common causes of stroke were reported to be atheromatous disease in large- and medium-sized extracranial and/or intracranial arteries, small vessel disease (lacunar infarcts), and cardiac embolism.  Although multiple risk factors for stroke were reported, the strongest of which was noted to be hypertension, diabetes mellitus was noted to be an independent risk factor, increasing the risk by two percent.  The examiner stated that it was not possible to determine the precise percentage contributed by the Veteran's diabetes and his other risk factors, including hypertension, essentially because there is no method for determining this information.  

Given the January 2015 opinion with respect to the stroke, the Board finds that the evidence is at least in relative equipoise regarding whether such condition was caused by his service-connected diabetes.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his stroke was caused, at least in part, by service-connected diabetes.  Thus, service connection for stroke is warranted on a secondary basis.  See 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this limited extent, the appeal is granted.  

Service connection for a stroke is granted.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, and an increased rating for service-connected diabetes mellitus.  

Initially, the Board notes that although a May 2009 Checklist for Development notes no Social Security Administration (SSA) records, a May 2016 private psychiatric assessment states that the Veteran is in receipt of benefits from the SSA.  As those SSA records are potentially relevant to the increased rating claim and a TDIU, a remand is warranted on this basis.  See 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, with respect to PTSD, the record, to include both the June 2016 PTSD examination request and examination report, establishes that the Veteran's in-service stressors include fear of hostile military or terrorist activity and are adequate to support a diagnosis of PTSD.  However, the VA examiner stated that the Veteran did not report symptoms consistent with PTSD or any other psychiatric disorder.  It was noted that the Veteran expressed fear in association with having another stroke, and that the Veteran's wife stated the Veteran had angry outbursts but did not do so prior to his stroke.  On the other hand, the VA examiner noted the Veteran's statements to the effect that he had bad dreams three to four times a week about fighting or being chased, with intrusive memories of Vietnam three to four times during the previous month, avoidance and anxiety in association with crowds, and hypervigilance, as well as feelings of hopelessness and loss of interest in his usual activities.  In addition, and although a May 2016 private report reflects a diagnosis of PTSD noted to be at least as likely as not due to fear of hostile military or terrorist activity during service, the only reference to the private report by the VA examiner is a statement to the effect that the private physician was known to provide diagnostic assessments for veterans applying for VA benefits.  Thus, the VA examination is not completely adequate.  

The Board notes that although the May 2016 private assessment indicates symptoms related to PTSD include confusion and memory loss, it was noted that the Veteran felt depressed over his physical health and condition of his body.  The report indicates that the claims file was not reviewed, and the source of information was noted to be the Veteran.  In view of the foregoing, the private opinion is not completely adequate.  

Based on the above, the Board finds that a new VA examination is warranted with respect to the nature and etiology of a psychiatric disorder, to include PTSD.  

Additionally, the most recent VA diabetes mellitus examination was in June 2012.  VA treatment records in May 2014 note a new prescription for insulin in February 2014.  In addition, private treatment records in August 2016 note that the Veteran's A1C value was high in April 2016.  Further, service connection for a stroke in 2013 secondary to diabetes mellitus is granted in the decision above.  Because there is an indication that the Veteran's diabetes may have worsened since the June 2012 VA examination, a new VA examination is warranted to fully and fairly evaluate his claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim that the Board is remanding.  Thus, the issue of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA records.

2.  Obtain all outstanding VA treatment records.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor or fear of hostile military or terrorist activity.  
   
In rendering the opinion, the examiner should address the evidence, to include the May 2016 private assessment reflecting a diagnosis of PTSD noted to likely be related to in-service stressors.  

A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA examination to assess the current severity of the service-connected diabetes mellitus.  

In rendering the opinion, the examiner should state whether the Veteran's diabetes mellitus requires one or more daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; or requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Additionally, The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


